Citation Nr: 0420420	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  95-32 953A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
systemic rheumatoid arthritis, prior to August 19, 2000.

2.  Entitlement to a rating in excess of 50 percent for 
systemic rheumatoid arthritis of the feet, from August 19, 
2000.

3.  Entitlement to a compensable rating for systemic 
rheumatoid arthritis of the hands, from August 19, 2000.

4.  Entitlement to a rating in excess of 10 percent for 
discoid lupus erythematosus, prior to August 26, 2000.

5.  Entitlement to a rating in excess of 30 percent for 
discoid lupus erythematosus, from August 26, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1989.  This case was previously remanded by the Board 
of Veterans Appeals (the Board) in April 2003 to the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) for additional development.  

Service connection was originally granted for systemic 
rheumatoid disorder of unspecified origin and for discoid 
lupus erythematosus (DLE) in an unappealed rating decision 
dated in June 1989.  An October 2003 rating decision 
discontinued the previously assigned 40 percent evaluation 
for service-connected systemic rheumatoid disorder, with 
severe arthritic changes of the feet, and granted a rating of 
50 percent for systemic rheumatoid disorder with severe 
arthritis of the feet and a zero percent evaluation for 
systemic rheumatoid disorder with involvement of the hands, 
both of which became effective August 19, 2000.

The issue of entitlement to a rating in excess of 50 percent 
for systemic rheumatoid arthritis (SRA) of the feet, from 
August 19, 2000, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  The evidence shows SRA with no evidence of more than two 
exacerbations a year prior to August 19, 2000. 

2.  SRA of the hands is manifested primarily by intermittent 
pain and swelling; 
there is no evidence of loss of motion of the fingers.   

3.  Manifestations of DLE included scarring of the scalp and 
cheeks prior to August 26, 2000, without evidence of 
extensive lesions or more than moderate disfigurement.

4.  Manifestations of DLE since August 26, 2000 reveals 
marked disfigurement of the face, without evidence that it is 
exceptionally repugnant, involves visible or palpable tissue 
loss, involves limitation of motion or function, or involves 
more than 40 percent of the body or exposed areas affected, 
or that it causes systemic or nervous manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for SRA prior to August 19, 2000 have not been met.  
38 U.S.C.A. §§  1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2001).

2.  The criteria for a compensable rating for SRA of the 
hands beginning August 19, 2000 have not been met.  §§  1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002-5229 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for DLE prior to August 26, 2000 have not been met.  
§§  1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7809-7800 (2001).

4.  The criteria for an evaluation in excess of 30 percent 
for DLE from August 19, 2000 have not been met.  §§  1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
7809-7800 (2001, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish his claims for increased 
evaluations.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get pertinent 
evidence but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional evidence was received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that VA 
examinations were conducted in August 2003.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Common Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Separate diagnostic codes identify the various disabilities.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant 


medical history, the current diagnosis and demonstrated 
symptomatology.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). 

We note that the RO has considered the issue of entitlement 
to an increased rating of DLE under the old criteria in the 
November 2002 Supplemental Statement of the Case, as well as 
the new criteria in the October 2003 Supplemental Statement 
of the Case.  Therefore, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions in our 
appellate adjudication of the issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

On VA evaluation in March 1989, dermatitis was found on skin 
examination.  X-rays of the feet showed mild pes planus and 
early hallux valgus.  The diagnosis was discoid lupus 
erythematosus.

The veteran complained on VA examination in July 1990 of 
active lesions of the face and scalp.  Physical examination 
revealed extensive scarring of the right cheek, lesions on 
the left cheek, alopecia of the scalp, and areas of scaling 
and seborrheic dermatitis.  The diagnoses were discoid lupus 
erythematosus, still active, and seborrheic dermatitis of the 
scalp.

VA outpatient records from January 1989 to January 1997 
reveal treatment for active DLE in September 1990 and April 
1993.  In April 1994, the impression was stable DLE and 
arthritis improved and currently asymptomatic.  It was noted 
in April 1996 that the veteran had DLE, mild activity, and 
arthritis, moderate activity.

It was noted on VA skin examination in December 1997 that the 
veteran had two hyperkeratotic plaque areas a half inch in 
diameter above the mastoid area bilaterally on his scalp, 
scarring alopecia in several areas of the scalp, and reddened 


scars on both parotid areas and cheek areas three and four 
inches long bilaterally, which were noted to have the 
appearance of atrophic reddened scars consistent with discoid 
lupus.  He also had an inflamed left third finger and 
purplish discoloration and swelling of all toes except the 
big ones.  X-rays of the right foot showed changes consistent 
with erosive arthritis.  The impressions were DLE, biopsy 
proven, chronic, active; apparent psoriatic arthritis, no 
evidence of rheumatoid arthritis.

According to a February 1999 statement from D.P.B. Jr., 
D.P.M., x-rays of the feet showed extensive degenerative 
changes throughout both feet, as well as significant 
contractures of the digits.

According to a VA skin survey in February 2000, the veteran 
had discoid lesions on his face, scalp, and legs, with healed 
abscesses on the right thigh.

The veteran testified at a videoconference hearing before the 
Board in April 2000 that he was affected by arthritis 100 
percent of the time and that he had difficulty with his hands 
and feet.

The veteran complained on VA orthopedic examination in August 
2000 of pain in his hands and feet.  Physical examination 
revealed marked degeneration of the bones of all five toes 
bilaterally, with toes 3-5 essentially immobile and the other 
two toes able to move about 10 percent.  The veteran's gait 
was abnormal and slightly unsteady.  The third proximal 
interphalangeal joint of the right hand was slightly swollen 
with small effusion.  The examiner's impressions were that 
the veteran had marked functional impairment as a result of 
severe arthritic changes in both feet, which markedly 
affected his gait and stability; more mild symptoms and more 
mild physical findings in the joints of the left hand, with 
complaints that included functional impairment and difficulty 
using the left hand with occasional inability to hold certain 
objects.  The examiner felt that the veteran had arthritis of 
the hands even though it was not seen on x-rays.  

The veteran's primary complaint on VA skin examination in 
August 2000 was the overall disfigurement of the disease and 
his inability to stand and work for prolonged periods 
secondary to arthritis.  Physical examination showed 
significant disfigurement of the head, with multiple 
sclerotic and atrophic hyper- and hypopigmented alopecia 
plaques on the face and scalp; there were no ulcerations.  
The assessments were marked disfigurement, moderate scaling, 
and occasional erosion of lesions; disease of the penile 
shaft; disease of the gluteal cleft; and disease of the 
shins.  Color photographs accompanied the examination report.

VA outpatient records contain impressions in March 2001 of 
stable DLE, with nothing on skin evaluation to suggest 
psoriasis, and destructive long-standing arthritis of the 
toes.  It was noted in January 2002 that a new medication had 
greatly helped alleviate pain when walking and standing.  
Both his DLE and psoriatic arthritis were considered stable 
in June 2002.  It was reported in August 2002 that the 
veteran currently had inactive DLE of the face and scalp, 
with no significant skin lesions of psoriasis.  

On VA orthopedic examination in August 2003, the veteran said 
that his feet had gotten progressively worse and that he had 
intermittent pain in his hands without any deformities of the 
fingers.  The only finger that bothered him was the left long 
finger, which gave him intermittent difficulty on motion; he 
said that he could make a full fist.  It was noted that the 
veteran had to wear special shoes with inserts and had 
limited activity when on his feet.  He was not to do any 
climbing, squatting, or prolonged standing.  The diagnosis 
was bilateral SRA, severe, of both forefeet, with severe 
functional impairment.

The veteran complained on VA skin evaluation in August 2003 
of lesions on his scalp and face that were getting 
progressively worse and were not helped by medication.  He 
was using topical medication for his DLE, which he said had 
not halted the progression of the disability.  Physical 
examination showed scarring on the cheeks and scalp.  Lesions 
affected 25 percent of the parietal scalp, 40 percent 


of the facial surface, and 10 percent of the total body 
surface.  The diagnosis was DLE, with associated scarring 
alopecia.  Color photographs accompanied the examination 
report.

Increased Ratings For SRA Claims

 Schedular Criteria 

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2003).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Effective August 26, 2002, VA revised the criteria for 
diagnosing and evaluating ankylosis and limitation of motion 
of the fingers and thumb.  See 67 Fed. Reg. 48,784 (2002).  

Prior to August 26, 2002, Diagnostic Code 5226 provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2003).

Under the new criteria, for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major 


hand.  A noncompensable evaluation is provided where there is 
limitation of motion, with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
DC 5229 (2003).

The Schedule for acquired claw foot (pes cavus) provides a 50 
percent rating for bilateral claw foot when there is marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity. This is the maximum rating assigned for bilateral 
claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2003).  The maximum schedular 
rating assigned for a bilateral foot disability is 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 
(2003).

Entitlement To A Rating In Excess Of 20 Percent For SRA Prior 
To August 19, 2000

Analysis

When seen in the VA outpatient clinic in April 1994, it was 
noted that the veteran's arthritis had improved and was 
asymptomatic.  VA examination in December 1997 revealed an 
inflamed left third finger and purplish discoloration and 
swelling of all toes but the big toes.  X-rays of the right 
foot were considered consistent with arthritis; the left hand 
was normal.  The diagnosis was of psoriatic arthritis, rather 
than of rheumatoid arthritis.  X-rays in February 1999 showed 
degenerative changes throughout both feet.  

While there is medical evidence of some disability of the 
veteran's hands and feet due to SRA, it primarily involved 
swelling and discoloration.  The evidence noted above does 
not show symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, prior to August 19, 2000.  


Consequently, an evaluation in excess of 20 percent under the 
provisions of Diagnostic Code 5002 or Diagnostic Code 5226 is 
not warranted prior to August 19, 2000.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
38 C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, there is no medical evidence 
prior to August 19, 2000 of functional loss of the feet or 
hands beyond that already compensated in the current 
evaluation, due to weakened movement, excess fatigability, 
incoordination, or pain on movement.  Consequently, an 
evaluation in excess of 20 percent for SRA prior to August 
19, 2000 under DeLuca is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement To A Compensable Rating For SRA Of The Hands 
Beginning August 19, 2000

Analysis

The medical evidence shows an inflamed left third finger in 
December 1997, at which time X-rays of the left hand were 
normal.  The veteran's right third finger was swollen on 
examination in August 2000.  Mild symptoms and mild physical 
findings were noted in the joints of the left hand, with 
complaints that included functional impairment and difficulty 
using the left hand with occasional inability to hold certain 
objects.  The examiner felt that the veteran had arthritis of 
the hands 


even though it was not seen on X-rays.  Although the veteran 
complained of some swelling of the hands on VA orthopedic 
examination in August 2003, there were no deformities of the 
fingers and he said that he could make a full fist.  

The evidence on file does not show any ankylosis of the 
fingers prior to August 26, 2002, and the evidence does not 
show any difficulty with limitation of motion in making a 
fist after August 26, 2002.  Consequently, a compensable 
evaluation for SRA of the hands is not warranted beginning 
August 19, 2000 under either the old or new rating criteria 
noted above.

Moreover, since there is no evidence of functional loss of 
the hands due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement, a 
compensable evaluation for SRA of the hands is not warranted 
under 38 C.F.R. §§ 4.40, 4.45 or DeLuca beginning August 19, 
2000.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings For DLE Claims

 Schedular Criteria 

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (2002).

Prior to August 30, 2002, lupus erythematosus could be 
evaluated on different bases, depending on its 
manifestations.  For manifestations that are solely or 
predominantly dermatological, 38 C.F.R. § 4.118, Diagnostic 
Code 7809 (2001) provided that discoid lupus was to be rated 
as eczema, dependent upon the location, extent, and repugnant 
or otherwise disabling character of the disability.  Eczema, 


with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or a small area, warranted a 
noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation was warranted.  If there was exudation 
or itching constant, extensive lesions or marked 
disfigurement, a 30 percent rating was assigned.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disorder was 
exceptionally repugnant, a 50 percent evaluation was 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Also, disfiguring scars of the head, face or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, were 
evaluated 50 percent disabling.  A 30 percent rating was 
assigned if the scars were severe, especially if they 
produced a marked and unsightly deformity of eyelids, lips, 
or auricles.  Scars that were moderately disfiguring 
warranted a 10 percent evaluation.  A noncompensable percent 
rating was assigned for slight disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001).  The Note to Diagnostic 
Code 7800 states that when, in addition to tissue loss and 
cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
could be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.

38 C.F.R. § 4.88b, Diagnostic Code 6350 provides for 
evaluating systemic (or disseminated) lupus erythematosus.  
Under that diagnostic code, acute manifestations, with 
frequent exacerbations, producing severe impairment of 
health, are rated 100 percent disabling.  A 60 percent 
evaluation is assigned exacerbations lasting a week or more, 
2 or 3 times per year.  For exacerbations that occur once or 
twice a year or that have been symptomatic during the past 2 
years, a 10 percent rating is warranted.  However, ratings 
assigned under Diagnostic Code 6350 are not to be combined 
with ratings under Diagnostic Code 7809.

The revised regulations pertaining to rating discoid lupus 
erythematosus, in effect as of August 30, 2002, are found in 
38 C.F.R. § 4.118.  However, this amended criteria 


cannot be applied prior to the effective date of August 30, 
2002.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Diagnostic Code 7809 provides that DLE should be rated 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800; scars under the provisions of Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805; or dermatitis under 
Diagnostic Code 7806, depending upon the predominant 
disability.  See 38 C.F.R. § 4.118.  

Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provises for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
A 10 percent evaluation is assigned when there is one 
characteristic of disfigurement.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).


Note (2) to Diagnostic Code 7800 states that tissue loss of 
the auricle should be rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2003) and anatomical loss of the eye 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2003), as appropriate.  Consideration of unretouched color 
photographs should be considered when evaluating under these 
criteria.  See38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(3). 

38 C.F.R. § 4.118, Diagnostic Code 7801 contemplates scars, 
other than head, face, or neck, that are deep or that cause 
limited motion and provides for a 40 percent evaluation is 
assigned for area or areas exceeding 144 square inches (929 
sq. cm.); a 30 percent evaluation is assigned for area or 
areas exceeding 72 square inches (465 sq. cm.); a 20 percent 
evaluation is assigned for area or areas exceeding 12 square 
inches (77 sq. cm.); and a 10 percent evaluation is assigned 
for area or areas exceeding 6 square inches (39 sq. cm.).

Note (1) to Diagnostic Code 7801 states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with §4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2). 

38 C.F.R. § 4.118, Diagnostic Code 7802 contemplates scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  A 10 percent evaluation is 
assigned for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars that are in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with §4.25 of this part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (1).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2).

38 C.F.R. § 4.118, Diagnostic Code 7803 provides for a 10 
percent evaluation for scars that are superficial and 
unstable.  An unstable scar is one where, for any 


reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides for a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1) to Diagnostic Code 7804 again 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  A 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  See Id. at Note (2); see also 38 C.F.R. § 4.68.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides for the 
assignment of disability ratings for scars based on 
limitation of function of affected part.

38 C.F.R. § 4.118, Diagnostic Code 7806 contemplates 
dermatitis or eczema and provides for a 60 percent evaluation 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  A 30 percent evaluation is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
evaluation is assigned when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable evaluation is assigned when less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
required during the past 12-month period.


Entitlement To A Rating In Excess of 10 Percent For DLE Prior 
To August 26, 2000

Analysis

The evidence prior to August 26, 2000 reveals that the 
veteran had active lesions on the face and scalp, with 
scarring of the cheeks and alopecia scarring of the scalp.  
The veteran's DLE was noted to be stable in VA treatment 
records in April 1994 and to involve only mild activity in 
April 1996.  

The most comprehensive evaluation of the veteran's DLE prior 
to August 2000 is the December 1997 skin examination, which 
found plaques and scarring of the scalp and scarring of the 
cheeks.  However, the disability primarily affected the scalp 
and cheeks and cannot be said to involve extensive lesions or 
marked disfigurement, and did not involve exudation or 
constant itching, as required for an increased evaluation of 
30 percent under Diagnostic Code 7806.  Rather, it involved 
an exposed surface, for which a 10 percent rating was 
assigned under the old criteria of this diagnostic code.  
Moreover, DLE activity was considered mild as late as April 
1996, and the evidence does not show more than moderately 
disfiguring scars of the head and face prior to August 26, 
2000.  In effect, the scarring did not produce marked and 
unsightly deformity of the eyelids, lips, or auricles and 
cannot be considered severe, as required for a 30 percent 
evaluation under Diagnostic Code 7800.  The Board also notes 
that, because the veteran has DLE and not systemic lupus 
erythematosus, Diagnostic Code 6350 is not applicable in this 
case.  Consequently, a rating in excess of 10 percent for DLE 
prior to August 26, 2000 is not warranted.

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement To A Rating In Excess of 30 Percent For DLE From 
August 26, 2000

Analysis

On VA examination in August 2000, it was noted that there was 
marked disfigurement of the head due to DLE, with multiple 
sclerotic and atrophic plaques on the face and scalp, which 
warrants a 30 percent evaluation under the old rating 
criteria of Diagnostic Code 7806, and a 30 percent evaluation 
was assigned effective August 26, 2000, the date of the skin 
examination.  A higher rating is not warranted under the 
criteria effective prior to August 30, 2002 because VA 
treatment records reveal that the veteran's DLE was stable in 
March 2001 and June 2002, and it was noted to be inactive in 
August 2002.  There is no medical evidence that the veteran 
had systemic or nervous manifestations due to SLE, which is 
one way to warrant a 50 percent evaluation under Diagnostic 
Code 7806 prior to August 30, 2002.  While the veteran's DLE 
was described in August 2000 as causing marked disfigurement, 
it did not cause ulcerations; there is no notation that would 
indicate that the condition was considered exceptionally 
repugnant, which is another way to warrant a 50 percent 
evaluation under Diagnostic Code 7806 prior to August 30, 
2002.  Additionally, there is no evidence that the disability 
caused an exceptionally repugnant deformity on one side of 
the face or marked or repugnant bilateral disfigurement, as 
required for a 50 percent evaluation under Diagnostic Code 
7800 prior to August 30, 2002.

Turning to the schedular criteria effective for the skin on 
August 30, 2002, the only pertinent medical evidence on file 
is the August 2003 VA skin examination.  According to this 
examination report, the veteran had lesions on the face and 
scalp that affected 25 percent of the scalp, 40 percent of 
the facial surface, and 10 percent of the total body surface.  
When comparing these results with the criteria for Diagnostic 
Code 7806, an evaluation in excess of 30 percent is not 
warranted as only 10 percent of the total body surface is 
affected, and no more than 40 percent of the exposed areas of 
the face are affected; moreover, there is no evidence that 
the veteran is using systemic therapy, such as 
immunosuppressive drugs.  

An evaluation in excess of 30 percent is also not warranted 
under the new criteria for Diagnostic Code 7800 because there 
is no visible or palpable tissue loss and no gross distortion 
or asymmetry of two features or paired sets of features.  
Additionally, while there is previous evidence of hypo or 
hyperpigmented skin and some skin texture abnormality, and 
although it is unclear if the areas involved are sufficient 
to be considered characteristic of disfigurement, the veteran 
does not have at least four characteristics of disfigurement 
noted in Note (1) under Diagnostic Code 7800.  

Finally, the Board notes that other diagnostic codes referred 
to in Diagnostic Code 7809, for DLE, would not provide the 
veteran with an evaluation in excess of 30 percent because 
there is no evidence that the veteran's scars are deep or 
cause limited motion, as required by Diagnostic Code 7801; 
Diagnostic Codes 7802, 7803, and 7804 only provide a maximum 
10 percent evaluation; and there is no evidence that the 
veteran's DLE of the face and scalp causes any significant 
limitation of function, as required by Diagnostic Code 7805.  
Consequently, there is no medical evidence beginning on 
August 30, 2002 that would warrant an evaluation in excess of 
30 percent for SLE under the new rating criteria noted above.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2003).  Ordinarily, the Schedule will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked 


interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003); also see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board finds that, while the veteran's service-connected 
SRA of the hands and DLE cause functional impairment, as 
evidenced by the assigned schedular rating for DLE, there is 
no evidence demonstrating that either of the service-
connected disabilities markedly interferences with 
employment.  In fact, the veteran indicated on VA examination 
in August 2003 that he was able to work as a dispatcher for a 
Transportation Company.  There is no limitation of motion of 
the hands; and, while disfiguring, the veteran's DLE does not 
cause significant functional impairment.  Further, there is 
no evidence that the veteran has been frequently hospitalized 
due to either of the service-connected disabilities.  Thus, 
the decision of the RO not to refer this case to the 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for an extraschedular evaluation in excess of 
the currently assigned schedular evaluations was appropriate.  


ORDER

An evaluation in excess of 20 percent for SRA prior to August 
19, 2000 is denied.

A compensable evaluation for SRA of the hands from August 19, 
2000 is denied.

An evaluation in excess of 10 percent for DLE prior to August 
26, 2000 is denied.

An evaluation in excess of 30 percent for DLE from August 26, 
2000 is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

In this case, in the April 2003 Remand, it was requested that 
VA obtain an orthopedic examination to determine the current 
severity of the veteran's service-connected SRA.  The 
examiner was to indicate if there were incapacitating 
exacerbations of the disability and the frequency thereof.  
It was also supposed to be noted whether there was weight 
loss and anemia productive of severe impairment of health or 
if there were constitutional manifestations associated with 
active joint involvement resulting in total incapacity.  
Although an examination conducted in August 2003 made 
multiple findings, the findings requested by the Board in the 
previous two sentences were not recorded.  Because the RO has 
not fulfilled its obligations, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In light of the above circumstances, the issue of entitlement 
to an evaluation in excess of 50 percent for SRA of the feet 
is remanded for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should request that the veteran 
provide the names and addresses of any health 
care providers who have recently treated him 
for his service-connected SRA of the feet.  
After 


securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.

3.  The RO should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine the 
current nature and severity of the veteran's 
service-connected SRA of the feet.  The 
veteran's VA claims folder, including a copy 
of this Remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, including x-rays, should be 
obtained and associated with the claims 
files.  The examiner should describe all 
symptomatology due to the veteran's service-
connected SRA of the feet.  The examiner 
should indicate if there are incapacitating 
exacerbations of the disability and the 
frequency thereof.  The examiner should also 
note whether there is weight loss and anemia 
productive of severe impairment of health or 
if there are constitutional manifestations 
associated with active joint involvement 
resulting in total incapacity.  The rationale 
for each opinion expressed should also be 
provided.  A report of the examination should 
be associated with the veteran's VA claims 
folder.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination 


without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above development has been 
completed, the veteran's claim for an 
increased evaluation for his service-
connected SRA of the feet should be 
readjudicated.  Consideration must be given 
to the provisions of 38 C.F.R. § 3.321(b)(1).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



